Battle, J.
Upon the case presented to this Court, we think there is error in this: His Honor allowed matters elicited on a cross-examination, and which were only admissible to weaken the the force of the testimony in chief, to go to the jury for a different purpose.
The evidence in regard to the reports in Randolph county, were improperly submitted to the jury as elements from which they might make up an estimate of their own of the character of plaintiff. That is not the way in which juries are informed as to character. They take the testimony of a witness who is supposed to be capable of reflecting in general terms the judgment of the public, and rely upon that. Any other mode would but multiply occasions for scandalous strife, and prove impracticable in its results. A current report and general character are not equivalent and convertable terms. The one may bo evidence of the other, but is not conclusive-1y so.
While, therefore, the evidence of the report in Randolph might be properly brought out on a cross-examination with a view to analyse and test the foundation of the witness’ testimony, and might be used by the jury in estimating the weight of such testimony, it was not proper it should be used in any other connexion. It was not proper it should be used as direct evidence of general character.
There should be a venire de novo.
Per Curiam,
Judgment reversed.